STRANCH, Circuit Judge,
dissenting.
Derrinesha Clay was 17 years old at the time of her death. The district court found that when police officers first discovered Clay — “a very small woman at approximately 125 pounds and 5'4" in height” — hiding in a storage closet and holding a pair of scissors, Clay “was frantic, shaking, and saying ‘I’m sorry, I’m sorry.’” Rush v. City of Lansing, No. 13-CV-1317, 2015 WL 632321 at *1, *6 (W.D.Mich. Feb. 13, 2015). The court further found that when Officer Brian Ren-don later fired a bullet into Clay’s head, killing her, Clay was “on her knees more than [an] arm’s length from Defendant Rendon. She had just been shot in the stomach. She was outnumbered three-to-one by the police.” Id. at *6. And, “[according to two police officers,” she “made no sudden moves to stab or otherwise injure an officer or herself.” Id. Officer Rendon testified, by contrast, that after he shot Clay in the stomach she lunged at him with a knife which is why he shot her a second time. See id. at *7.
The district court denied Officer Rendon qualified immunity based on these facts, holding that a reasonable jury could “conclude that Defendant Rendon’s shot to Ms. Clay’s head was unreasonable because she was on her knees, she had already been shot in the stomach, and she was no longer resisting.” Id. at *8 (emphasis added). I *426agree with the district court that factual disputes over the reasonableness of Officer Rendon’s use of deadly force render summary judgment inappropriate in this case. See Sova v. City of Mt. Pleasant, 142 F.3d 898, 903 (6th Cir.1998) (“When ‘the legal question ... is completely dependent upon which view of the facts is accepted by the jury,’ the District Court cannot grant a defendant police officer immunity from a deadly force claim.” (alteration in original) (quoting Brandenburg v. Cureton, 882 F.2d 211, 216-16 (6th Cir.1989))). I therefore respectfully dissent.
Qualified immunity is designed to balance “the need to hold public officials accountable when they exercise power irresponsibly” against “the need to shield officials from harassment, distraction, and liability when they perform their duties reasonably.” Pearson v, Callahan, 555 U.S. 223, 231, 129 S.Ct. 808, 172 L.Ed.2d 565 (2009). Accordingly, courts “make[] two inquiries when resolving qualified immunity claims: (1) whether the facts, viewed in the light most favorable to the plaintiff, show a violation of a constitutional right, and (2) whether the right at issue was ‘clearly established’ at the time of the defendant’s alleged misconduct.” Cochran v. Gilliam, 656 F.3d 300, 306 (6th Cir.2011) (quoting Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001)).
Our circuit has held that “whether the use of deadly force at a particular moment is reasonable depends primarily on objective assessment of the danger a suspect poses at that moment[,]” and that such an “assessment requires asking whether the officer has probable cause to believe that the suspect poses a threat of serious physical harm, either to the officer or to others.” Bouggess v. Mattingly, 482 F.3d 886, 889 (6th Cir.2007) (quoting Tennessee v. Garner, 471 U.S. 1, 11, 105 S.Ct. 1694, 85 L.Ed.2d 1 (1985)). We analyze probable cause in this context by looking to three factors: “(1) the severity of the crime at issue; (2) whether the suspect poses an immediate threat to the safety of the officers or others; and (3) whether the suspect is actively resisting arrest or attempting to evade arrest by flight.” Id.
With respect to the first factor, it is undisputed that the crime of breaking and entering into a bank while armed is sufficiently severe to support the use of force. The second and third factors, however, are a different story. As the district court observed with respect to the second factor, there is at least “a genuine dispute [regarding] whether Ms. Clay” — who was on her knees more than an arm’s length away from Rendon — “continued to pose a threat of serious physical harm after Defendant Rendon shot her in the stomach.” Rush, 2015 WL 632321 at *7. And, as for the third factor, the record evidence viewed in the light most favorable to plaintiff does not support a finding that Clay was actively resisting or attempting to flee at the time of the second shot. Indeed, the district court expressly concluded that Clay “was no longer resisting” when Officer Rendon fired the fatal bullet. Id. at *8. Consequently, our precedent counsels that Officer Rendon may have lacked probable cause to use lethal force and, thus, that plaintiff has alleged a violation of Clay’s constitutional right to be free from excessive force. See Sova, 142 F.3d at 903.
As for the second step of our qualified immunity analysis — whether the right at issue was clearly established at the time of the alleged violation — we have long held that “an action’s unlawfulness can be apparent from direct holdings, from specific examples described as prohibited, or from the general reasoning that a court employs.” Feathers v. Aey, 319 F.3d 843, 848 (6th Cir.2003). Here, the relevant inquiry *427is whether it was clearly established that the use of deadly force was unreasonable in the circumstances that Officer Rendon faced: a suspect holding a knife — but on her knees more than an arm’s length away — who had initially struggled but had since suffered a gunshot wound to the stomach and was neither trying to inflict harm nor attempting to flee. See Mullenix v. Luna, — U.S. -, 136 S.Ct. 305, 308, 193 L.Ed.2d 255 (2015). This court has previously denied qualified immunity to officers who used lethal force in situations where armed suspects not only struggled with officers but then also attempted to flee. See, e.g., Bouggess, 482 F.3d at 896. Indeed, in Bouggess v. Mattingly, we held that “even when a suspect has a weapon, but the officer has no reasonable belief that the suspect poses a danger of physical harm to him or others, deadly force is not justified.” Id. (emphasis in original). I am therefore inclined to agree with the district court in the present case that, construing the facts in the light most favorable to plaintiff, as we must, any reasonable officer would have known that shooting Clay in the head when she did not pose an immediate threat and was not actively resisting violated her right to be free from excessive force.
Finally, our circuit recognizes that in the “typical” qualified immunity case, “we defer to the district court’s factual determinations” and “ideally ... look no further than the district court’s opinion for the facts and inferences cited expressly therein.” DiLuzio v. Vill. of Yorkville, 796 F.3d 604, 609 n. 1 & 611 (6th Cir.2015). Der-rinesha Clay is not alive to contest the timing of the two shots Officer Rendon fired into her body. And the district court declined to draw any inferences in Officer Rendon’s favor based on his and his fellow officers’ testimony that the two gunshots were very close together, determining instead that there existed disputes of material fact among the officers regarding Clay’s actions in the time intervening between the shots. The district court’s approach adheres to our precedent, which holds that when. determining qualified immunity in cases where the witness most likely to contradict a defendant officer’s story is the person shot dead, we “‘may not simply accept what may be a self-serving account by the police officer.’ ” Jefferson v. Lewis, 594 F.3d 454, 462 (6th Cir.2010) (quoting Scott v. Henrich, 39 F.3d 912, 915 (9th Cir.1994)). Instead, we “ ‘must look at the circumstantial evidence that, if believed, would tend to discredit the police officer’s story[.]’ ” Id. Some of the evidence tending to discredit Officer Rendon’s account of Clay’s threatening behavior comes from his fellow police officers present at the scene. On this record, I would defer to the district court’s determination that summary judgment is inappropriate in this case.